Rosenberry, J.
The only issue involved in this case is whether or not the Railroad Commission had jurisdiction to make the order reviewed. The trial court was of the opinion that under the case of Cawker v. Meyer, 147 Wis. 320, 133 N. W. 157, the plaintiffs here were not a public utility and that the Railroad Commission had no jurisdiction. The court said:
“The plaintiffs are in no sense a public utility. They are only a group of neighbors who have co-operated to build a line to supply themselves with electric current, with no purpose of making a profit or of serving the public generally or any portion of the public outside of those who voluntarily band themselves together to aid in this purely neighborhood co-operative undertaking. The legislature never contemplated that such an. association would be considered a .public utility, subject to the regulation of the Railroad Commission
In this view we concur. The plaintiffs enjoy no monopoly, as the evidence clearly shows. If this neighborhood association is a public utility, then where three or. four neighbors band together to share the expense of carrying *306their milk to a creamery or cheese factory they become common carriers. The original petitioners herein obstinately refused to join in the enterprise upon the same basis upon which their neighbors entered and seek to gain the advantage of this neighborhood enterprise without sharing in its burdens and responsibilities. The trial court was right in holding that this case was clearly ruled by the case of Cawker v. Meyer, supra.
The definition of “public utility” found in sec. 196.01, Stats., must be read in connection with the subject matter to which it refers. The Pipe Line Cases, 234 U. S. 548, 34 Sup. Ct. 956, are cited to our attention as decisive of the question presented here. It was there held in the matter of the Uncle Sam Oil Company that a corporation operating a pipe line for the sole purpose of transporting oil from its own well to its refinery is not a utility.  The character of the act is not changed because two or three join in it. It is where there is a monopoly or a service is offered to the public that that which was before private property becomes impressed with a public use and is brought within the field of regulation as a public utility. The plaintiffs undertook to render no service, but constructed a private line by means of which the city of Manitowoc was enabled to render a service to them. Their, neighbors have the same right, but they have no right to share in the benefits of a purely private enterprise except on such terms as may be agreed upon between them and the plaintiffs.
By the Court.—Judgment affirmed.